DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-21 are pending.  Previously withdrawn claims 17-20 are rejoined herein.  

3.	Upon approval of the terminal disclaimer filed on 7/20/21, the rejections of record have been withdrawn.

4. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-21 are allowed.

Upon approval of the terminal disclaimer filed on 7/20/21, the rejection of record has been withdrawn.

The following is an examiner’s statement of reasons for allowance: the claims are allowable because the most pertinent prior art of record (U.S. Pub 2012/01253191 2007/0026057, IDS reference) do not suggest the bilayer containing cobalt porphyrin with his-tagged macromolecule.  The binding of Co with protein transition occurs within sheltered hydrophobic bilayer. Other metal ions do not provide such binding and the complex thereof does not provide stable complex.  The ‘191 publication suggests Cu, Pb or Zn.

5.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
August 10, 2021 
/YUNSOO KIM/Primary Examiner, Art Unit 1644